Citation Nr: 1539332	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder.

2.  Entitlement to service connection for a right eye disorder, to include cataract. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1972 to July 1983 and in May 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for posttraumatic stress disorder (PTSD) and an anxiety disorder.  Moreover, the Oakland RO denied a service connection claim for cataract in the right eye in a September 2013 rating decision.  The Veteran appealed the denial of the claims in these decisions and the matters are now before the Board.  

The issue of entitlement to service connection for a right eye disorder, to include cataract, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

After affording the Veteran the benefit of the doubt, a current acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS) and depressive disorder NOS, was incurred in service and it is etiologically related to his military service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and depressive disorder NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West, 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current acquired psychiatric disorder began in service and is otherwise related to his time in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The claims file includes VA and private treatment records in which medical professionals appear to have addressed the Veteran's psychiatric disorder using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2014).  However, the Veteran has psychiatric diagnoses under the DSM-IV as well as treatment under the DSM-V, as shown by the August 2010 VA examination.  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V criteria.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In an August 2010 VA examination report, a VA examiner diagnosed the Veteran with an anxiety disorder NOS and a depressive disorder NOS using the DSM-IV criteria.  Thus, his current diagnosis of an acquired psychiatric disorder is not in question.

Next, the Board considers whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current acquired psychiatric disorder.  While most service treatment records, including the entrance and separation examinations, are silent as to complaints or treatment for any acquired psychiatric disorder, there is indication that the Veteran's service mental health records are unavailable.  In particular, several VA records indicate that the Veteran's psychiatric treatment records from service were kept at a different location than his other service treatment records, and an August 2007 VA memorandum of formal finding of the unavailability of records indicated that his service treatment records were unavailable.  However, the Board notes that his service treatment records were associated with his claims file, and that at least one document indicates that he was treated for psychiatric conditions during service.  Specifically, a November 1975 chronological record of medical care shows that he was seen by a medical professional that day, and it was noted that his mental hygiene records were confidential.  

Additionally, the Veteran has consistently stated in numerous statements, including in November 2006 and in February 2015, that he was treated for psychiatric symptoms when he was stationed in Korea.  Specifically, he has contended that he was treated for these symptoms from 1975 to 1977, and that VA has been unable to locate these records.  Moreover, the Veteran's wife submitted several statements in support of his claim in which she recounts the symptomatology of his acquired psychiatric disorder since 1981, the year in which she met the Veteran.  

The Veteran's statements, as well as the statements of his wife, are buttressed by the November 1975 service treatment record.  Thus, the Board finds the Veteran's statements to be credible as to the onset of his psychiatric symptoms as they are consistent with the circumstances of his service, and it affords them high probative value.  Accordingly, after afford him the benefit of the doubt, the Board finds that an acquired psychiatric disorder developed, or was otherwise incurred, in service. 

The Veteran was afforded a VA examination in August 2010 during which the examiner reviewed his claims file, performed an in-person examination, and took down his history and self-reported symptoms.  The examiner noted several service treatment records, which showed the presence of psychiatric symptoms.  In particular, the examiner mentioned the November 1975 chronological record of medical care, which noted that mental hygiene records were confidential.  Likewise, the examiner remarked on a July 1975 progress note that documented an assessment of hypochondriasis and malingering, and referenced a referral to a psychiatrist.  

Following a psychiatric evaluation, the VA examiner diagnosed the Veteran with an anxiety disorder NOS and a depressive disorder NOS, and indicated that his Global Assessment of Functioning (GAF) score was 50.  The Veteran reported that his mental health problems interfered with his employment, including an impaired agility and range of performance during job interviews.  The examiner noted that he had a longstanding history of anxiety and secondary depression dating back to service.  The examiner further noted that although the Veteran has a previous diagnosis of PTSD, his most recent diagnosis was for anxiety and depressive disorders NOS by his psychiatrist, who was a former compensation and pension mental health examiner and very familiar with PTSD.  The August 2010 VA examiner opined that it is at least as likely as not that his current mental health problems are the result of active duty, and that they first manifested during military service.  

The claims file does not include any medical evidence indicating that the Veteran's current psychiatric disorder, to include anxiety disorder NOS and depressive disorder NOS, is not etiologically related to his military service.  Moreover, the claims file includes the August 2010 VA examiner's positive nexus opinions.  The Board finds these opinions to be highly probative as to the etiology of the Veteran's current acquired psychiatric disorder symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  Thus, the Board finds that his current acquired psychiatric disorder is etiologically related to his military service.

Accordingly, after applying the benefit of the doubt doctrine, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder, must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder, is granted.


REMAND

Unfortunately, the Board must remand the issue of entitlement to service connection for a right eye disorder, to include cataract.

When a claimant has filed a notice of disagreement and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

In October 2013, the Veteran filed a notice of disagreement with a September 2013 rating decision, which denied several claims, including entitlement to compensation under 38 U.S.C.A. § 1151 for left eye trauma/damage and a service connection claim for "cataract, right eye."  In the October 2013 notice of disagreement, the Veteran disagreed with the September 2013 denial of his Section 1151 claim for the left eye following eye surgery at a VA facility, and the RO has subsequently issued an SOC for this claim.  However, the Veteran also indicated in the October 2013 notice of disagreement that this same eye surgery "caused trauma to [his] right eye and glaucoma as well" in this eye.  A reasonable reading of this statement leads to the conclusion that the Veteran wished to appeal the RO's September 2013 denial of his service connection claim for the right eye as well; however, the RO has not issued an SOC for this claim.  Thus, as the claims file does not contain an SOC addressing the issues of entitlement to service connection for a right eye disorder, to include cataract, the Board must remand this matter to rectify the due process deficiency.

Furthermore, in a January 2008 VA mental health note, the Veteran reported to a VA psychiatrist that he had applied for Social Security Disability (SSD) benefits.  Regrettably, the record does not indicate that VA attempted to contact the Social Security Administration (SSA) to retrieve these records.  As SSA records have not been associated with the claims file, and the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claim must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain from the Social Security Administration (SSA) any records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning such benefits.  If a negative response is received from SSA, it should be associated with the Veteran's claims file.

2.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for a right eye disorder, including cataract, in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


